DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-10 are examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112b rejections have been fully considered and are persuasive.  Therefore, the 112b rejections have been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered and are partially persuasive. 
Applicant argues that the art of record does not teach “a molten salt reactor that is free of any access port to access the graphite moderator core for replacement of the graphite moderator core” which is directed towards amended claim 1 and addressed below. 
Applicant additionally argues that Weinstein’s method of shutting down a reactor is incompatible with Blum have been considered but are no longer relevant to the proposed combination. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over INTERNATIONAL ATOMIC ENERGY AGENCY, “Status of Small Reactor Designs Without On-site Refuelling, TECDOC Series” (IAEA), in view of Blum et al. US 4045286 and further in view of Weinstein et al. US 3755079.
Regarding claim 1, IAEA discloses a method of operating a nuclear power plant (Fig. XXX-14), the nuclear power plant comprising a molten salt reactor (MSR) to produce heat (Fig. XXX-12 “FUJI (160 MW(e)), a heat exchanger system (heat exchanger), and an end use system (secondary system), the heat exchanger system to receive heat produced by the MSR and to 
operating the MSR, the MSR comprising a vessel (reactor vessel), a graphite moderator core positioned in the vessel (graphite moderator core), and a molten salt circulating at least in the vessel (fuel salt), the heat exchanger system having an inside portion located inside the vessel and an outside portion located outside the vessel, and connected thereto an inlet conduit and an outlet conduit, extending, through the vessel, toward the outside portion of the heat exchanger system and connecting the inside portion to the outside portion of the heat exchanger system, the graphite moderator core being fixedly secured into the vessel (see Fig. XXX-14), the MSR being free of any access port (Fig. XXX-14 is free of any access ports) to access the graphite moderator core for replacement of the graphite moderator core (Pg. 853 “the reactor vessel need not be opened during its lifetime”).
IAEA does not explicitly disclose a plurality of heat exchangers inside the vessel 
Blum teaches a molten salt reactor (Fig. 1: MSR) comprising a heat exchanger system having an inside portion (18) located inside the vessel and an outside portion (31/32) located outside the vessel (see Fig. 1), the inside portion of the heat exchanger system having a plurality of heat exchangers (18), each heat exchanger having connected thereto an inlet conduit (31) and an outlet conduit (32; and col 5 ln 20: a number of heat exchangers are located in the annular region and therefore it would appear each of the heat exchangers would also have an inlet and outlet conduit as is common in the art), each inlet conduit and each outlet conduit extending from each respective heat exchanger (18), through the vessel (4), toward the outside portion of the heat exchanger system and connecting each respective heat exchanger 
IAEA does not explicitly disclose shutting down the MSR, severing any operational connection, sequestering the severed MSR and operationally connecting a replacement reactor. 
 Weinstein teaches a method of disposing a nuclear reactor vessel (claim 19) comprising shutting down the MSR in response to a shutdown event occurring, to obtain a shut-down reactor (claim 19 “end of operational life”); severing any operational connection (col 4 ln 4-12) between the inlet conduits and the outlet conduits (13, 14, 17) of the shut-down reactor (1) to obtain a severed, shut-down reactor (the pipes are disconnected and therefore the shut-down reactor would be severed); sequestering the severed, shut-down reactor (col 2 ln 10-12 col 4, ln 22-24; the reactor is moved out of the reactor chamber 3 after it has been severed), the severed shut-down reactor being the shut-down reactor subsequent the severing of the operational connections (col 1 ln 59-60; a skilled artisan would recognize that a reactor at the expiration of its operational life would be shut-down) and operationally connecting a replacement reactor to the outside portion of the heat exchanger system located outside the vessel of the replacement reactor (col 4 ln 35-39). 
The combination of the MSR of IAEA as modified by Blum with the method of shutting down a reactor of Weinstein would have produced a method comprising shutting down the MSR in response to a shutdown event occurring, to obtain a shut-down MSR; severing any operational connection to obtain a severed, shut-down MSR; sequestering the severed, shut-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the method of shutting down a reactor of Weinstein with the IAEA-Blum MSR for the predictable advantage of installing a new pressure vessel for the continuous operation (col 2 ln 16-17) and accomplishing the decommissioning quickly with little expenditure of time and effort (col 5 ln 26-28).
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. IAEA discloses the method of operating the molten salt reactor, and in this combination, Weinstein further teaches wherein sequestering the severed, shut-down reactor is preceded by a step of leaving the severed, shut-down reactor in place (col 4 ln 28-33). 
While Weinstein does not explicitly teach the severed reactor cools by radioactive decay, Weinstein teaches that the reactor is placed out of the way in the burial chamber before the step of sequestering (col 4 ln 30-33) and the contaminated vessel is encased in cement or other suitable materials to eliminate the danger of radioactive leakage (col 1 ln 20-23). As such, since the step of placing the reactor and the step of sequestering do not occur simultaneously, the severed, shut-down reactor would therefore necessarily cool by radioactive decay of 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. IAEA discloses the method of operating the molten salt reactor, and in this combination, Weinstein further teaches wherein the shutdown events consists of a time operation of the reactor meeting a pre-determined duration of operation (col 4 ln 1-4). 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over INTERNATIONAL ATOMIC ENERGY AGENCY, “Status of Small Reactor Designs Without On-site Refuelling, TECDOC Series” (IAEA), in view of Blum et al. US 4045286, in view of Weinstein et al. US 3755079 and further in view of LeBlanc US Pub 20090279658. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. IAEA discloses the MSR is designed to produce 160 MW(e) (Fig. XXX-12) but does not explicitly disclose the MSR operated at a peak core power density of at least 20 MWthermal/m3. 
LeBlanc teaches a molten salt reactor (see title) wherein, prior to shutting down the MSR reactor, the MSR is operated to provide a peak core density of at least 20 MWthermal/m3 ([0098]). It would have been obvious to one of ordinary skill in the art to modify the Blum-Weinstein method with the peak core density of LeBlanc as it produces no unexpected results. 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. While IAEA does not explicitly disclose the graphite moderator core has a core damage beyond which the graphite core becomes damaged, a skilled artisan would recognize that every nuclear reactor component inherently has a failure point and a pre-determined duration of operation. Therefore, it would have been obvious to one of ordinary skill in the art to operate the MSR with the pre-determined duration of operation being shorter than the core damage operation as it produces no unexpected results. A skilled artisan would recognize that operating a nuclear reactor with damaged components is extremely dangerous and such a modification provides the predictable advantage of increasing the safety of the nuclear power plant.  
Alternately, LeBlanc teaches a molten salt reactor wherein the graphite moderator core has a core damage operation duration beyond which the graphite moderator core becomes damaged ([0107] “the graphite swelling may lead to the need for graphite replacement every 2 to 4 years”), the pre-determined duration of operation being shorter than the core damage operation duration ([0107] “core is shut down for maintenance or graphite replacement”). It would have been obvious to one of ordinary skill in the art before the effective filling of the . 

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest (in the manner recited) a method of operating a nuclear power plant wherein the MSR comprises a pump system and wherein each heat exchanger has a shut-off mechanism and radiation detector and comprising the method of activating the shutoff mechanism of a particular heat exchanger when radioactivity beyond a threshold is detected, by the radioactivity detector of the particular heat exchanger, in the particular heat exchanger. Blum and Weinstein are considered the closest prior art. Neither .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646